In Mandamus. On answer of respondent the Honorable Frederick H. McDonald, motion for judgment on pleadings of the Honorable Frederick H. McDonald, motion for summary judgment, motion to dismiss of Michael Vanderhorst, motion to dismiss of James S. Nowak, motion to dismiss of Jonathan Coughlan, motion to dismiss of Anthony Georgetti, counsel for Yark Automotive Group, Inc., motion to dismiss of Thomas A. Dixon, and motion for default judgment. Motions to dismiss sustained. Cause dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur..